 


117 S2307 IS: COVID–19 and Pandemic Response Centers of Excellence Act of 2021
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 2307 
IN THE SENATE OF THE UNITED STATES 
 
July 12, 2021 
Mrs. Gillibrand (for herself, Mr. Cassidy, Mr. Brown, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To provide for the establishment of COVID–19 and pandemic response centers of excellence.  
 
 
1.Short titleThis Act may be cited as the COVID–19 and Pandemic Response Centers of Excellence Act of 2021. 2.COVID–19 and pandemic response centers of excellence (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall award grants, contracts, or cooperative agreements to academic medical centers for the establishment or continued support of not less than 10 centers of excellence to address issues associated with— 
(1)COVID–19, including— (A)testing and diagnostics, including availability and accessibility; 
(B)patient care, including related follow-up care for COVID–19 survivors; (C)best practices in the use of supplies and therapeutics; 
(D)mental health treatment of frontline health care workers and other caregivers; (E)health, health care disparities, and best practices for promoting health equity; 
(F)research; and (G)education and training, including for health professionals, scientists, and communities; and 
(2)future pandemic preparedness and response, including the priorities described in paragraph (1)—  (A)working in a coordinated fashion with the advisory committee under subsection (c) and respective State and local health authorities for the purposes of disseminating information, best practices, and other such public health-related measures; and 
(B)readiness to conduct or contribute to basic, clinical, and translational research into novel or existing public health threats to save lives, which is not limited to participating in diverse clinical trial research or vaccine, diagnostic, or therapeutic development, however appropriate.  (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a), an entity shall— 
(1)be an academic medical center; and (2)submit to the Secretary of Health and Human Services an application at such time, in such manner, and containing such information as the Secretary may require, including a description of— 
(A)how the entity will conduct or contribute to the activities described in such subsection; (B)how many individuals with COVID–19 the entity has cared for and the entity’s continued capacity and expertise to provide such care, and how the entity improves health outcomes, and reduces health inequities among such individuals; 
(C)how the entity plans to comprehensively care for COVID–19 survivors; (D)how the entity identifies and addresses the mental health needs of the frontline health care workforce to ensure the ability of such individuals to continue to care for the community, in addition to current and future COVID–19 patients; 
(E)how the entity will conduct research and address health and health care inequities by identifying, implementing, or developing COVID–19 evidenced-based strategies and interventions and engaging the populations heavily impacted by COVID–19 in their community; (F)how the entity will engage with the community and share information concerning COVID–19 basic, clinical, translational, and implementation research, including vaccine research; 
(G)the most significant risk factors and comorbidities of COVID–19 patients observed by the entity and strategies employed by the entity to reduce the risk of COVID–19 transmission; (H)the long-term health effects of COVID–19 and effective treatments utilized by the entity to treat those infected with COVID–19; 
(I)secondary factors in COVID–19 mobility and mortality identified by the entity, such as antibiotic resistant infections and blood clotting disorders;  (J)how the entity will collaborate with other health care institutions, public health agencies, and community-based organizations to ensure equitable care to marginalized and underserved populations, including rural and ethnic minority communities; 
(K)how the entity will conduct research involving the unique pathophysiology of COVID–19 in children and adolescents and the unique needs of pregnant women; and (L)how the entity is prepared to contribute to advance planning and real-time response efforts for subsequent outbreaks that present a significant potential to imminently become a national public health emergency. 
(c)Advisory Committee 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish an advisory committee to facilitate collaboration, information sharing, and the dissemination of best practices relating to the COVID–19 pandemic, in addition to preparing for, monitoring, mitigating, and responding to future pandemics. The advisory committee shall be composed of a designee of each of the following: (A)The Director of the Centers for Disease Control and Prevention. 
(B)The Director of the National Institutes of Health. (C)The Commissioner of Food and Drugs. 
(D)The Assistant Secretary for Preparedness and Response. (E)The Director of the Biomedical Advanced Research and Development Authority. 
(F)The Secretary of Defense. (G)A representative from each center of excellence under this section. 
(H)Not more than 20 representatives from national organizations that work with and are able to represent populations dis­pro­por­tion­al­ly impacted by COVID–19, and populations vulnerable for disproportionate impact during a subsequent pandemic, and other health disparities.  (2)MeetingsThe advisory committee under paragraph (1) shall convene not less than twice annually. 
(d)COVID–19 and Pandemic Response Centers of Excellence Program Fund 
(1)Establishment of FundThere is established a fund to be known as the COVID–19 and Pandemic Response Centers of Excellence Program Fund (referred to in this section as the Fund) to provide awards under this section. (2)AppropriationsOut of any funds in the Treasury not otherwise appropriated, there are authorized to be appropriated, and there are appropriated, to the Fund, $500,000,000. 
(e)Amount of awardWith respect to each center that receives an award under subsection (a), the amount of such award shall be not less than $10,000,000 for fiscal year 2021, and $5,000,000 for each of fiscal years 2022, 2023, 2024, 2025, and 2026. (f)ConditionEach center of excellence shall, as a condition of receipt of funds under subsection (a), submit to the Secretary a budget that describes the activities to be funded under the award, which may include the purchasing of equipment, costs related to construction, and other such activities that contribute to the center’s ability to address the issues described in subsection (a) and to address and prepare for future pandemics.  
(g)Reporting processAn entity that receives an award under this section shall work with an office within the Department of Health and Human Services, as designated by the Secretary, to submit progress reports and other such reports determined necessary by the Secretary. (h)Advisory committee reportingNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Advisory Committee shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report which shall include a synthesized analysis of all centers of excellence grantee findings, best practices determined for each item under paragraph (1) and (2) of subsection (a), policy recommendations, and other reports determined necessary by the Secretary. 
(i)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to this Act.  (j)DistributionIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall, to the extent practicable, ensure an equitable national geographic distribution of such grants, contracts, and cooperative agreement including areas of the United States where the incidence of COVID–19 cases, or cases of a disease responsible for a subsequent pandemic, is highest.  
(k)Academic medical center definedIn this section, the term academic medical center means an institution— (1)with— 
(A)integrated health care delivery; (B)medical education and training; 
(C)basic, clinical, translational, and implementation research operations; and (2)that meets such other criteria as the Secretary may establish.  
 
